DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 U.S.C. 102, Applicant argues that Grion does not teach providing a “match filter” as claimed in claims 1 and 9.  Applicant asserts that Grion’s “calibration filter” does not remove surface ghost reflections throughout the data set precisely and accurately to increase signal-to noise ratio and remove the notch artifact.  However, firstly, Grion discusses the use of its calibration filters to improve the accuracy of the seismic data and also discusses that it provides reduced noise, which would include reduced ghost notch noise.  Grion discusses combining over/under data sets to specifically reduce ghosts and Grion further uses the calibration filter as part of its over-under combination to further improve the noise removal.  Grion notes “the over-under combination may be formed by modifying the “over” data using the one or more calibration filters.  The over/under combination formed with the modified “over data may result in a combined data set with reduced noise relative to ta data set formed by an over/under combination using the recorded “over” data” ([0039]).  Therefore the “compensation filter” of Grion does meet the requirement of being applied to the reflections received by the first set of sensors of the first seismic streamer to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim merely claims “applying the match filter to the reflections received by the first set of sensors of the first seismic streamer to compensate for the notch”.  
Applicant’s arguments with regards to the rejections under 35 U.S.C. 103 relate to Applicant’s assertion that Grion does not sufficiently teach a “match filter”.  They are refuted as discussed above.
With regards to the double patenting rejection, the Applicant seems to be asserting that the Amendments overcome the rejections.  While they overcome some of the claim rejections, they are insufficient to completely overcome the rejections with respect to claims 1, 8, 9, 13. 19, and 20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend from cancelled claims.  Claim 8 depends from claim 7 which was cancelled by amendment.  For purposes of examination, the Examiner is reading claim 8 to depend from claim 1 which was amended to include the limitations of claim 7.  Claim 19 depends from claim 18 which was cancelled by amendment.  For purposes of examination, the Examiner is reading claim 19 to depend from claim 9 which was amended to include the limitations of claim 18.  Claim 20 depends from claim 19, and is likewise improper for the same reasons as provided previously.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grion (20050265122) in view of Kustowski (2014/0019055).
With respect to claim 1, Grion teaches disposing the first seismic streamer at a first depth ([0008], line 5), the seismic streamer comprising a first set of sensors ([0008], lines 6-7) configured to receive reflections resulting from a seismic source ([0008], lines 7-8), the reflections received by the first set of sensors indicating a notch at a frequency ([0008], lines 10-11; [0010], lines 12- 15); disposing a second seismic streamer at a second depth ([0008], line 5), the second depth being less than the first depth ([0008], lines 5-6) and the second seismic streamer comprising a second set of sensors ([0008], lines 6-7) configured to receive reflections resulting from the seismic source ([0008], lines 7-8); processing the reflections received by the first set of sensors and the second set of sensors together to derive the match filter ([(0042]-[0043]); and applying the match filter to the reflections received by the first set of sensors of the first seismic streamer to compensate for the notch ([0044], lines 1-3).  However, it does not teach the processing the reflections received by the first set of sensors and the second set of sensors includes subdividing a first dataset of the reflections received by the first set of sensors into first subdivisions and subdividing a second dataset of the reflections received by the second set of sensors into second subdivisions, the first subdivisions 
Kustowski teaches the processing the reflections received by the first set of sensors and the second set of sensors includes subdividing a first dataset of the reflections received by the first set of sensors into first subdivisions and subdividing a second dataset of the reflections received by the second set of sensors into second subdivisions ([0006], lines 6-8), the first subdivisions and the second subdivisions being associated with a spatial location of the first set of sensor and the second set of sensors ([0006], lines 6-8). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Grion with the spatial subdivisions and spatially diverse filters of Kustowski since such a modification would have allowed for efficient and effective attenuation of spatially varying noise and improve the seismic image to allow for proper interpretation of subsurface features.
With respect to claim 9, Grion teaches the first seismic streamer disposed at a first depth ([0008], line 5) and comprising a first set of sensors ([0008], lines 6-7) configured to receive reflections resulting from a seismic source ([0008], lines 7-8), the reflections received by the sensors of the first seismic streamer indicating a notch at a frequency ([0008], lines 10-11; [0010], lines 12-15); a second seismic streamer disposed at a second depth ([0008], line 5) and comprising a second set of sensors ([0008], lines 5-6) configured to receive reflections resulting from the seismic source ([0008], lines 7-8); and a processor ([0046], lines 1-3) configured to derive a match filter based on processing the reflections received by the first set of sensors and the second set of sensors together ([0042]-[0043]) and to apply the match filter to the reflections 
Kustowski teaches the processing the reflections received by the first set of sensors and the second set of sensors includes subdividing a first dataset of the reflections received by the first set of sensors into first subdivisions and subdividing a second dataset of the reflections received by the second set of sensors into second subdivisions ([0006], lines 6-8), the first subdivisions and the second subdivisions being associated with a spatial location of the first set of sensor and the second set of sensors ([0006], lines 6-8). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Grion with the spatial subdivisions and spatially diverse filters of Kustowski since such a modification would have allowed for efficient and effective attenuation of spatially varying noise and improve the seismic image to allow for proper interpretation of subsurface features.

With respect to claims 5 and 16, Grion teaches the disposing the first seismic streamer includes disposing the first seismic streamer at 20 to 25 meters below a water surface ([0045], line, 8).

With respect to claims 6 and 17, it would have been obvious to one of ordinary skill in the art at the time of the invention to dispose the second seismic streamer at 6-8 meters below the water surface since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 105 USPQ 233.
With respect to claims 8 and 19, Grion teaches the invention as discussed above.  However, it does not teach the processing the reflections to derive the match filter includes processing the first subdivisions and the second subdivisions to derive spatially diverse match filters, each spatially diverse match filter corresponding with the spatial location associated with one set of the first subdivisions and the second subdivisions.
Kustowski teaches the processing the reflections to derive the match filter includes processing the first subdivisions and the second subdivisions to derive spatially diverse match filters, each spatially diverse match filter corresponding with the spatial location associated with one set of the first subdivisions and the second subdivisions ([0006], lines 10-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Grion with the spatial subdivisions and spatially diverse filters of Kustowski since such a modification would have allowed for efficient and effective attenuation of spatially varying noise and improve the seismic image to allow for proper interpretation of subsurface features.
With respect to claim 12, Grion teaches the first set of sensors and the second set of sensors are geophones or hydrophones ([0004], line 11).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grion in view of Kustowski and further in view of Robertsson (2010/0135112).
Grion as modified teaches the invention as discussed above. However, it does not teach a length of the first seismic streamer is longer than a length of the second seismic streamer and a number of the first set of sensors is more than a number of the second set of sensors.
Robertsson teaches a length of the first seismic streamer is longer than a length of the second seismic streamer ([0053], lines 29-30). Given that Robertsson teaches one streamer longer than the other it would have been obvious to one of ordinary skill in the art to have a number of the first set of sensors is more than a number of the second set of sensors since sensors are generally spaced equidistantly along the streamer to allow for easier processing of the data without the need for interpolation. Thus more or fewer sensors would follow from longer or shorter streamers respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Grion with the different length streamers of Robertsson since such a modification would have allowed for different density zones which would lead to optimized data associated with multiples rejection, imaging and model building/waveform inversion.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, 8, 9, 13, 19, and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6, 7, 16, 17, and 18 of prior U.S. Patent No. 10101479. This is a statutory double patenting rejection.
Claim of the current application
Claim of the ‘479 patent
1
6
2
6
8
7
9
16
13
16
19
17
20
18


Allowable Subject Matter
Claims 3, 4, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645